           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 1 of 8
     John Buse (SBN 163156)
 1   Ross Middlemiss (SBN 323737)
 2   CENTER FOR BIOLOGICAL DIVERSITY
     1212 Broadway, Suite 800
 3   Oakland, CA 94612
     Tel: 510-844-7100
 4   Fax: 510-844-7150
     Email: jbuse@biologicaldiversity.org
 5
            rmiddlemiss@biologicaldiversity.org
 6   Attorneys for Plaintiff Center for Biological Diversity

 7   E. Robert Wright (SBN 51861)
     LAW OFFICE OF E. ROBERT WRIGHT
 8   909 12th Street, Suite 202
     Sacramento, California 95814
 9
     Tel: (916) 557-1104
10   Fax: (916) 557-9669
     Email: bwrightatty@gmail.com
11   Attorney for Plaintiffs Restore the Delta and
     Planning and Conservation League
12
     Adam Keats (SBN 191157)
13
     LAW OFFICE OF ADAM KEATS, PC
14   303 Sacramento Street, 2nd Floor
     San Francisco, CA 94111
15   Tel: (415) 430-9403
     Email: adam@keatslaw.org
16   Attorney for Plaintiffs Restore the Delta and
17   Planning and Conservation League

18                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
19
     CENTER FOR BIOLOGICAL DIVERSITY,                          Case No. 1:20-cv-00706-DAD-EPG
20   RESTORE THE DELTA and PLANNING AND
21   CONSERVATION LEAGUE,                                      PLAINTIFFS’ OPPOSITION TO
                                                               DEFENDANTS’ MOTION TO
22           Plaintiffs,                                       COMPEL JOINDER OF ABSENT
                                                               CONTRACTORS
23                   v.
24                                                             Date: October 20, 2020
     UNITED STATES BUREAU OF                                   Time: 9:30 a.m.
25   RECLAMATION; DAVID BERNHARDT, in                          Court: 5
     his official capacity as Secretary of the Interior;       Judge: Hon. Dale A. Drozd
26   and UNITED STATES DEPARTMENT OF
     THE INTERIOR,
27
             Defendants.
28

                                                           1
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 2 of 8

 1                   I.      INTRODUCTION

 2           Plaintiffs challenge the Bureau of Reclamation’s conversion of existing federal water

 3   service contracts into permanent repayment contracts without first conducting any environmental

 4   review under the National Environmental Policy Act (“NEPA”). ECF No. 1 at 2. Defendants

 5   (“Reclamation”) have moved to compel the joinder of the contractors who are parties to the

 6   converted contracts (“Contractors”). However, the Contractors have existing contractual rights to

 7   receive Central Valley Project (“CVP”) water, and the delivery of water under existing contracts

 8   is not the subject of this suit. A judgment affording Plaintiffs their requested relief, including

 9   setting aside Reclamation’s contract conversions, would not impair the existing right to CVP

10   water of any Contractor whose contract was converted by Reclamation. The Ninth Circuit has

11   recognized instances where a suit seeking procedural compliance with NEPA does not void a

12   legal right, allowing the vindication of a public right to proceed in the absence of interested

13   parties. Because requiring Reclamation to comply with NEPA would not destroy the legal rights

14   of the absent Contractors, Plaintiffs respectfully ask this Court to deny the Defendants’ motion to

15   compel the joinder of absent Contractors to this litigation.

16                   II.     LEGAL BACKGROUND

17           Federal Rule of Civil Procedure 19 requires joinder when a party, who is subject to

18   service and whose joinder would not destroy the court’s subject matter jurisdiction, “claims an

19   interest relating to the subject of the action and is situated so that disposing of the action in the

20   person’s absence may … as a practical matter impact or impede the person’s ability to protect the

21   interest.” Fed. R. Civ. P. 19(a)(1)(B)(i). Such required parties must be joined if feasible. Fed. R.

22   Civ. P. 19(a)(2). Failure to join a required party under Rule 19(a)(2) is grounds for dismissal

23   under Rule 12(b)(7).1

24           NEPA requires federal agencies to prepare an environmental impact statement (“EIS”)

25   for “major Federal actions significantly affecting the quality of the human environment.” 42

26   U.S.C. § 4332(2)(C). An agency may avoid preparation of an EIS if it determines, based on an

27   1
       The Ninth Circuit has also used the term “necessary party” to discuss whether an absent party is
28   a required party under Rule 19. See Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir.
     1990).
                                                     2
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 3 of 8

 1   environmental assessment, that the proposed action will have “no significant impact” on the

 2   environment. NEPA’s environmental review procedures ensure that: (1) agencies take a “hard

 3   look” at the environmental impacts of their actions before they take act, thereby ensuring “that

 4   the agency, in reaching its decision, will have available, and will carefully consider, detailed

 5   information concerning significant environmental impacts,” and (2) “the relevant information

 6   will be made available to the larger audience that may also play a role in both the

 7   decisionmaking process and the implementation of that decision.” Robertson v. Methow Valley

 8   Citizens Council, 490 U.S. 332, 349 (1989).

 9          The Water Infrastructure Improvements of the Nation Act (“WIIN Act”) provides that

10   Reclamation shall convert existing CVP water service contracts to permanent repayment

11   contracts upon the request of the contractor, under mutually agreeable terms and conditions.

12   Public Law 114-322 § 4011(a) (emphasis added). The WIIN Act expressly states, among other

13   limitations, that it shall not be interpreted or implemented in a manner that preempts or modifies

14   any obligation of the United States under state law; affects or modifies any obligation under the

15   CVP Improvement Act; overrides, modifies or amends applicability of the Endangered Species

16   Act; or “would cause additional adverse effects on listed fish species beyond the range of effects

17   anticipated to occur to the listed fish species for the duration of the applicable biological opinion,

18   using the best scientific and commercial data available.” WIIN Act, § 4012(a). Under the WIIN

19   Act, a converted contract “shall not modify other water service, repayment, exchange and

20   transfer contractual rights between the water users’ association, and the Bureau of Reclamation,

21   or any rights, obligations, or relationships of the water users’ association and their landowners as

22   provided under State law.” WIIN Act, § 4011(a)(4).

23                  III.    FACTUAL BACKGROUND

24          The contracts at issue here are contracts for CVP water that Reclamation has converted or

25   is in the process of converting to permanent water service contracts under the WIIN Act. As of

26   the filing of the Complaint, Reclamation had approved the conversion of fourteen CVP contracts,

27   and was in the process of approving 26 additional CVP contracts. ECF No. 1 at 12-14.

28   According to Reclamation, 20 contracts had been converted as of August 31, 2020. ECF No. 11

                                                       3
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 4 of 8

 1   at 5. Since the filing of the Complaint, Defendants have continued to consider the conversion of

 2   additional CVP contracts, such that 48 CVP contracts are in the process of being converted.

 3   Declaration of E. Robert Wright (“Wright Declaration”), Exhibit 1. Of the total 62 CVP

 4   contracts at issue, 41 have a clause stating that conversion of the contract is not binding on the

 5   United States unless and until the Contractor who is a party to the contract obtains validation in a

 6   California Superior Court under California Code of Civil Procedure section 860 et seq. Wright

 7   Declaration at ¶ 2. To date, none of these 41 contracts have been validated in California state

 8   courts, and thus are not binding on the United States. Wright Declaration at ¶ 8.

 9          The CVP contracts at issue in this action were in existence prior to, and at the time, of the

10   effective date of the WIIN Act. Wright Declaration ¶ 4. The existing entitlements under a

11   Contractor’s CVP contract do not cease to exist, nor are they suspended or lessened in any way,

12   when a Contractor seeks conversion under the WIIN Act.

13                  IV.     ARGUMENT

14          A.      The Absent Contractors are Not Required Parties.

15          The Complaint alleges that Reclamation’s conversion of existing CVP contracts, without

16   any NEPA review, was unlawful. ECF No. 1 at 20-21. However, the Contractors are not required

17   parties because determination of whether NEPA’s procedural requirements have been met does

18   not affect their underlying right to receive CVP water. See Makah Indian Tribe v. Verity, 910

19   F.2d 555, 559 (9th Cir. 1990) (finding that procedural claims [the Secretary of Commerce’s

20   compliance with the APA] could be adjudicated by the district court in the absence of interested

21   non-parties). The facts here mirror those in Makah, as the Complaint seeks a lawful

22   administrative process. The Complaint does not seek to foreclose Reclamation’s future

23   conversion of CVP contracts pursuant to the WIIN Act, it only asks that any conversion undergo

24   prior NEPA analysis as required by law.

25          The contractual rights at stake here are wholly distinguishable from those at issue in

26   Ninth Circuit decisions upon which Reclamation relies. See ECF No. 11 at 2 fn. 1; 5-6. While the

27   Ninth Circuit most recently required joinder of absent tribal parties in a challenge under the APA

28   in Diné Citizens Against Ruining Our Environment v. BIA, that decision is not applicable here.

                                                       4
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 5 of 8

 1   932 F.3d 843, 860 (9th Cir. 2019). In Diné Citizens, the Ninth Circuit concluded that deciding

 2   the suit could vacate the absent sovereign tribe’s agreements, resulting in a loss of “all associated

 3   legal rights.” Id. Here, sovereign immunity is not at issue with the absent Contractors, and their

 4   contractual rights to CVP water deliveries are not destroyed or substantially impaired. If

 5   Plaintiffs’ obtain their requested relief, and Reclamation’s conversions of existing contracts are

 6   vacated, the Contractors would continue to receive CVP water under their existing contracts. See

 7   Wright Declaration ¶ 4.

 8           Reclamation’s reliance on additional Ninth Circuit case law addressing joinder in

 9   relation to absent tribal parties is equally inapplicable. The suit in Lomayaktewa v. Hathaway

10   sought to void a lease agreement, which would result in the destruction of all rights held by

11   parties to that lease. 520 F.2d 1324, 1325 (9th Cir. 1975). Similarly, Dawavendewa v. Salt River

12   Project Agric. Improvement & Power Dist. noted that because “invalidating the challenged

13   provision could cause the entire tapestry of the agreement to unravel, the Hopi Tribe had a

14   legally protected interest in the lease term.” 276 F.3d 1150, 1156-57 (9th Cir. 2002) discussing

15   Kescoli v. Babbitt, 101 F.3d 1304, 1311 (9th Cir. 1996) (emphasis added). These cases are

16   inapplicable to Plaintiffs’ suit here for two reasons. First, an absent tribe’s sovereign immunity is

17   not at issue. Second, and most importantly, requiring Defendants’ to comply with the procedural

18   requirements of NEPA does not unravel the “entire tapestry” of an absent Contractor’s right to

19   CVP water under the applicable existing contract. See Dawavendewa, 276 F.3d at 1156-57. This

20   Court can adjudicate Plaintiffs’ claims in the absence of the contractors without jeopardizing

21   their existing contracts.

22           B.      Should this Court Find the Contractors are Required Parties, They are Not
23                   Indispensable Under the Public Rights Exception.
             Even if this Court deems the Contractors are required parties, the public rights exception
24
     allows a suit to proceed without otherwise required parties if the suit seeks to vindicate a public
25
     right. See Connor v. Burford, 848 F.2d 1441, 1459 (9th. Cir. 1988). The Ninth Circuit’s decision
26
     in Connor v. Burford is applicable, where the court found requiring compliance with NEPA and
27
     the ESA created a mere imposition on the rights of absent lessees, such that many of the
28

                                                       5
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 6 of 8

 1   “fundamental attributes of their contracts[]” were retained. Id. at 1461. Requiring NEPA review

 2   here would not impede the absent contractors’ rights under existing contracts, nor would their

 3   right to renew existing interim contracts be interrupted. Central Valley Project Improvement Act,

 4   Pub. Law 102-575 § 3404(c)(1).

 5          The public rights exception to Rule 19 joinder has been applied to cases challenging

 6   Reclamation’s failure to conduct legally adequate NEPA review of water service contracts. In a

 7   case with facts that closely mirror the issues here, a motion to dismiss for failure to join

 8   necessary parties was denied because the complaint did “not seek to invalidate the interim

 9   contracts,” but instead sought “prospective injunctive relief that would only affect the future

10   conduct of the administrative process.” Pac. Coast Fed’n. of Fishermen’s Ass’ns v. United States

11   DOI, 929 F. Supp. 2d 1039 (E.D. Cal. 2013).2 Plaintiffs here do not seek to invalidate the absent

12   Contractors’ rights under their existing contracts. The Complaint seeks compliance with NEPA,

13   and vindication of that public right would not “destroy the legal entitlements” of the absent

14   Contractors. See Connor v. Burford, 848 F.2d at 1459.

15          The appropriateness of the public rights exception here is reinforced by that fact that the

16   majority of Contractors (representing the vast majority of the CVP water entitlements3) have no

17   binding contractual rights under the conversion contracts until those contracts are validated in a

18   California state court. Cal. Code Civ. Proc. § 860 et seq.; Wright Declaration at ¶ 2. As none of

19   the conversion contracts have yet been validated in California state court, the only legal rights

20   belonging to a Contractor under a converted contract is that which the party already holds under

21   the existing contract. Wright Declaration ¶ 4. Those rights, by which absent Contractors continue

22   to receive CVP water, would not be threatened, let alone destroyed, should this Court require

23
     2
24     But see NRDC v. Kempthorne, 539 F. Supp 2d. 1155, 1184 where the court declined to apply
     the public rights exception to plaintiff’s suit challenging the validity of Reclamation’s approval
25   or renewal of long-term water service contracts. The facts here are distinguishable, as
     performance of the existing contracts, and thus continued delivery of CVP water, is not at issue.
26   3
       The total entitlements of the contracts already converted combined with the contracts in the
27   process of conversion equates to 3,086,093 acre-feet per year. Of those contracts, those that
     require validation, and have yet to receive it, in order to be binding on the United States account
28   for 2,142,624 acre-feet per year, representing approximately 69% of the total. See Wright
     Declaration, Exhibit 1.
                                                        6
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 7 of 8

 1   Reclamation to vacate and suspend its contract conversions pending compliance with the

 2   procedural requirements of NEPA, which is the relief Plaintiffs seek.

 3           Nonetheless, Plaintiffs acknowledge that the absent Contractors have an interest in the

 4   conversion contracts and the subject matter of this litigation, and may be entitled to intervene

 5   pursuant to Federal Rule of Civil Procedure 24 to protect their interest. See Wilderness Society v.

 6   United States Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011). Plaintiffs would not oppose the

 7   Contractors’ intervention if it is premised on a timely, orderly, efficient process, such as the

 8   consolidation of representation for similarly aligned contractors, and is not likely to delay

 9   resolution of this case.

10                   V.         CONCLUSION

11           Reclamation’s Motion should be denied because the resolution of this matter would not

12   threaten the destruction of an absent party’s legal rights. The public right that Plaintiffs seek to

13   vindicate, that Defendants’ conduct NEPA review of CVP contract conversions, would not

14   impede the receipt of CVP water as allowed under existing contracts. Based upon the foregoing

15   reasons, Plaintiffs respectfully request that this Court deny Defendants’ Motion to Compel

16   Joinder of Absent Contractors.

17   Respectfully submitted,

18
     DATED: October 6, 2020                         Ross Middlemiss
19                                                  CENTER FOR BIOLOGICAL DIVERSITY
20
                                                    /s/ Ross Middlemiss______________
21                                                  Ross Middlemiss
                                                    John Buse
22
                                                    Attorneys for Plaintiff Center for Biological Diversity
23
     DATED: October 6, 2020                         /s/ E. Robert Wright
24                                                 E. Robert Wright
                                                   LAW OFFICE OF E. ROBERT WRIGHT
25
                                                   Adam Keats
26                                                 LAW OFFICE OF ADAM KEATS, PC
27                                                 Attorneys for Plaintiffs Restore the Delta and
                                                   Planning and Conservation League
28

                                                       7
           Case 1:20-cv-00706-DAD-EPG Document 13 Filed 10/06/20 Page 8 of 8
                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on October 6, 2020, I electronically filed Plaintiffs’ Opposition to
 2
     Defendants’ Motion to Compel Joinder of Absent Contractors with the Clerk of Court using the
 3   ECF system, such that email notification will automatically be sent to the attorneys of record.
 4

 5                                        ___/s/ Ross Middlemiss______
                                                 Ross Middlemiss
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      8
